DETAILED ACTION
1.	Claims 1-2, as originally filed on 10/07/2020, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 2, lines 6-8 recite “…and dispersing the solutions by ultrasonic to form uniform solutions; then pouring the solution of 2-methylimidazole into the solution of cobalt chloride and ultrasonicating for 5-10 minutes…”. Do the terms “the solutions” and “uniform solutions” in lines 6 and 7 refer to both of the solutions (i.e. [1] cobalt chloride and [2] 2-methylimidazole) ultrasonicated separately, so each separately forming a uniform solution before the two solutions are mixed together. As currently written, this method step is unclear and appears to duplicate the next steps.
	Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lan et al. (“Phosphorization boosts the capacitance of mixed metal nanosheets arrays for high performance supercapacitor electrodes”, Nanoscale, 2018, 10, pgs. 11775-11781, first published on 05 April 2018; a PDF of this NPL document is attached to the case file and was accessed online at https://pubs.rsc.org/en/content/articlelanding/2018/NR/C8NR01229F).
As to claim 1, Lan teaches a supercapacitor electrode material comprising Ni doped CoP/Ni foam, wherein / indicates the Ni doped CoP is grown in situ on the Ni in situ grown on nickel foam (NF) by an in situ hydrothermal route using HMT as the precipitant and NF as the substrate, then chemically converted into NiCoP by phosphorization treatment; Conclusions & Experimental on pg. 11779-11780).
In the event that Lan’s disclosure presented above is insufficient to anticipate claim 1, it would have nonetheless have been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients for the same utility (see Conclusions on pg. 11779: porous binary NiCoP nanosheets arrays were in situ gron on Ni foam as self-supported binder-free electrodes for supercapacitors). Any difference between P3 (i.e. three phosphorous atoms in instant claim 1) compared to P (i.e. a single phosphorous atom in Lan) is not readily apparent from the claims as currently written. If claim 1 is not anticipated because its examples only show P, the claimed P3 would nonetheless be an obvious variation of the supercapacitor electrode material taught by Lan. See also MPEP 2113 regarding product-by-process claims.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (“Porous NiCoP nanowalls as promising electrode with high-area and mass capacitance for superconductors” SCIENCE CHINA Materials, Volume 62, Issue 8: pgs. 1115-1126, published April 4, 2019; a PDF of this NPL document was accessed online at https://www.sciengine.com/publisher/scp/journal/SCMs/62/8/10.1007/s40843-019-9405-8?slug=fulltext and is attached to the case file for reference).
	As to claim 1, Zhang teaches a supercapacitor electrode material comprising Ni doped CoP/Ni foam, wherein / indicates the Ni doped CoP is grown on the Ni foam by a chemical method (see ABSTRACT on pg. 1115: “Here, we fabricated porous NiCoP nanowalls supported by Ni foam (NiCo-P/NF) for super-capacitors with win-win high-area and mass capacitance.”; see EXPERIMENTAL SECTION on pgs. 1116-1117; see RESULTS AND DISCUSSION & Figure 1 on pg. 1117: 2D NiCo-precursor nanosheets grow on Ni foam, followed by controllable phosphidation; see pg. 1120: NiCoP nanowalls on NF (Ni foam) have several advantages as supercapacitor electrode and Figure 4: Electrochemical evaluation of the Ni foam-supported samples).
In the event that Zhang’s disclosure presented above is insufficient to anticipate claim 1, it would have nonetheless have been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients for the same utility (see ABSTRACT: a porous NiCoP material supported a Ni foam for supercapacitors reads on “Ni doped CoP3/Ni foam”). Any difference between P3 (i.e. three phosphorous atoms in instant claim 1) compared to P-6 (i.e. six phosphorous atoms in Zhang; see pgs. 1117-1123) is not readily apparent from the claims as currently written. If claim 1 is not anticipated because its examples only show P-6, the claimed P-3 (i.e. P3) would nonetheless be an obvious variation of the supercapacitor electrode material taught by Zhang.
3 is grown in situ on the Ni foam by a chemical method”), the invention relates to the ultimately obtained product regardless of the method by which the product is produced. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. See MPEP 2113.


Allowable Subject Matter
7.	Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest related references, Lan et al. (cited above in segment 5 of this Office Action) and Zhang et al. (cited above in segment 6) fail to teach, disclose or reasonably suggest a method for preparing a supercapacitor electrode material Ni doped CoP3/Ni foam comprising the detailed steps recited in claim 2. 
For example, Lan teaches nickel foam cleaned under ultra-sound treatment (see Materials on pg. 11779; a suggestion of “ultrasonicating”), but does not disclose ultrasound treatment after mixing starting material solutions. Lan also fails to disclose that 2-methylimidazole is mixed with cobalt chloride (required in claim 1, step 1), a solution containing nickel acetate (required in step 2) and a furnace temperature of 500-600 degrees Celsius (required in step 3). Zhang fails to teach cobalt chloride and 2-methylimidazole as starting materials and ultrasonicating solutions, as required by claim 
If necessary/appropriate, additional reasons for allowance will be provided in a Notice of Allowability communication.


Examiner’s Note
8.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 20, 2021